Opinion by
Lawbence, J.
At the trial, a representative of the plaintiff made an unsworn statement, introduced a sample of the knives, which was received in evidence as exhibit 1, and requested that the protest serve the dual purpose of protest and brief. From an examination of the protest, it was apparent that the plaintiff recognized the applicability of paragraph 355, as modified, supra, to its importation, but sought the benefit of a lower rate of duty thereon, i. e., 2 cents each plus 12)4 percent ad valorem, contending that the knives are all-purpose knives rather than being limited to bread cutting. While the protest indicated that “Owing to the fact that our costings has bee.n based on the lower rate, any increase in duties would entail hardship and some loss,” the record did not afford sufficient evidence to justify the court in disturbing the action of the collector. The protest was, therefore, overruled.